          Case 4:21-cv-00801-HSG Document 31-1 Filed 04/27/21 Page 1 of 3



 1   Justina K. Sessions, SBN 270914
     WILSON SONSINI GOODRICH & ROSATI
 2   Professional Corporation
     One Market Plaza
 3
     Spear Tower, Suite 3300
 4   San Francisco, California 94105
     Telephone: (415) 947-2197
 5   Facsimile: (415) 947-2099
     Email: jsessions@wsgr.com
 6
     Jonathan M. Jacobson, New York SBN 1350495
 7
     WILSON SONSINI GOODRICH & ROSATI
 8   Professional Corporation
     1301 Avenue of the Americas, 40th Floor
 9   New York, New York 10019
     Telephone: (212) 497-7758
10   Facsimile: (212) 999-5899
11   Email: jjacobson@wsgr.com

12   Counsel for Defendant Google LLC

13
                                  UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
                                          (OAKLAND DIVISION)
16

17   KIMBERLY NEGRON, on behalf of herself and          Case No. 4:21-cv-00801-HSG
     all others similarly situated,
18                                                      DECLARATION OF JUSTINA K.
                    Plaintiff,                          SESSIONS IN SUPPORT OF
19
                                                        DEFENDANT GOOGLE LLC’S
20   v.                                                 ADMINISTRATIVE MOTION TO
                                                        CONTINUE CASE MANAGEMENT
21   GOOGLE LLC,                                        CONFERENCE
22                                                      Judge:     Hon. Haywood S. Gilliam, Jr.
                    Defendant.
                                                        Date:      May 6, 2021
23
                                                        Time:      2:00 p.m.
24                                                      Courtroom: 2, 4th Floor

25

26

27

28
     DECLARATION OF JUSTINA K. SESSIONS IN SUPPORT OF                  CASE NO. 4:21-CV-00801-HSG
     DEFENDANT GOOGLE LLC’S ADMINISTRATIVE
     MOTION TO CONTINUE CASE MANAGEMENT
     CONFERENCE
       Case 4:21-cv-00801-HSG Document 31-1 Filed 04/27/21 Page 2 of 3



 1             I, JUSTINA K. SESSIONS, declare as follows:

 2         1.        I am a partner with the firm Wilson Sonsini Goodrich & Rosati, P.C., counsel of

 3   record for Defendant Google LLC (“Google”). I am an attorney duly admitted to practice in the

 4   State of California and before this Court.         I make this declaration in support of Google’s

 5   Administrative Motion to Continue Case Management Conference. I have personal knowledge of

 6   the facts set forth below and, if called and sworn as a witness, I could and would testify

 7   competently thereto.

 8         2.        On February 5, 2021, the Court set the initial Case Management Conference

 9   (“CMC”) in this matter for May 11, 2021, with the Case Management Statement due by May 4,

10   2021. See Clerk’s Notice Setting Case Management Conference for Reassigned Civil Case, ECF

11   No. 13.

12         3.        On March 23, 2021, following the submission of the parties’ stipulation, the Court

13   entered an Order Regarding Complaint Response Deadlines (as modified), ECF No. 23, setting (1)

14   Google’s deadline to respond to Plaintiff’s Complaint as June 4, 2021; (2) Plaintiff’s deadline to

15   respond to any motion to dismiss as August 3, 2021; and (3) Google’s deadline for any reply brief

16   as September 3, 2021.

17         4.        On April 15, 2021, I met and conferred with Plaintiff’s counsel (Mr. Isquith, Sr.,

18   Mr. Isquith, Jr., Ms. Markert, and Ms. Baxter-Kauf). Mr. Isquith, Sr. indicated that Plaintiff’s

19   counsel had been contacted by several people and were considering filing additional complaints

20   that they would then seek to relate to this case. Mr. Isquith, Jr. stated that Plaintiff’s counsel

21   intended to substitute a new plaintiff in the place of Ms. Negron.

22         5.        On April 21, 2021, I emailed Plaintiff’s counsel (Mr. Isquith, Jr., Ms. Markert, and

23   Ms. Baxter-Kauf), stating that Google intended to file a motion to continue the CMC.

24         6.        On April 22, 2021, I met and conferred with Mr. Isquith, Jr., Ms. Markert, and Ms.

25   Baxter-Kauf. We discussed Google’s intention to move to continue the CMC. Plaintiff’s counsel

26   stated that they did not agree to Google’s request. We proceeded to discuss the matters required

27   in an initial CMC statement, including, inter alia, discovery, and case scheduling.

28
     DECLARATION OF JUSTINA K. SESSIONS IN SUPPORT OF     -1-                CASE NO. 4:21-CV-00801-HSG
     DEFENDANT GOOGLE LLC’S ADMINISTRATIVE
     MOTION TO CONTINUE CASE MANAGEMENT
     CONFERENCE
       Case 4:21-cv-00801-HSG Document 31-1 Filed 04/27/21 Page 3 of 3



 1         7.       Google’s motion to continue the CMC will not prejudice Plaintiff. Google has

 2   taken steps to preserve potentially relevant information, and the parties have reviewed the

 3   Guidelines Relating to the Discovery of Electronically Stored Information and began the meet and

 4   confer process pursuant to Fed. R. Civ. P. 26(f) and the Standing Order for All Judges of the

 5   Northern District of California. Google will respond to the Complaint by the deadlines agreed

 6   upon by the parties and ordered by the Court.

 7         8.       Attached hereto as Exhibit A is a true and correct copy of Complaint and Jury

 8   Demand, ECENT Corp. v. Google, LLC, et al., No. 5:21-cv-00251 (S.D. W. Va. Apr. 19, 2021),

 9   ECF No. 1.

10         9.       Attached hereto as Exhibit B is a true and correct copy of Class Action Complaint,

11   Cliffy Care Landscaping LLC v. Facebook Inc., et al., No. 1:21-cv-00360-KBJ (D.D.C. Feb. 9,

12   2021), ECF No. 1.

13         10.      Attached hereto as Exhibit C is a true and correct copy of Amended Complaint,

14   Texas v. Google LLC, No. 4:20-cv-00957-SDJ (E.D. Tex. Mar. 15, 2021), ECF No. 77.

15          I declare under penalty of perjury that the foregoing is true and correct, and that this

16   declaration was executed in Santa Barbara, California on April 27, 2021.

17
                                                                /s/ Justina K. Sessions
18                                                              Justina K. Sessions

19

20

21

22

23

24

25

26

27

28
     DECLARATION OF JUSTINA K. SESSIONS IN SUPPORT OF   -2-                CASE NO. 4:21-CV-00801-HSG
     DEFENDANT GOOGLE LLC’S ADMINISTRATIVE
     MOTION TO CONTINUE CASE MANAGEMENT
     CONFERENCE
